DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 6741744 B1).
	Regarding claims 1 and 15, Hsu discloses an integrated imaging system (fig. 11), comprising: 
a sensor device (210, 220, and 230 of fig. 11, the single band, multiple bands, and multiple sensors are formed as a sensor device) configured to generate a first set of data indicative of a first set of attributes of an object (Raw image from 220 of fig. 11, Col. 12, lines 19-38, attributes) and a second set of data indicative of a second set of attributes of the object (Raw image from 230 of fig. 11, Col. 12, lines 19-38, attributes), the second set of attributes being different from the first set of attributes (multiple bands images are different from the multiple sensors images, Col. 12, lines 45-61, so there are different attributes); and 
one or more processors (270 of fig. 11) configured to: 
generate a first set of primitives based on the first set of data (IMaG Image Primitives 270 of fig. 11; 220, 250, and Graystone Scene of fig. 11); 
generate a second set of primitives based on the second set of data (IMaG Image Primitives 270 of fig. 11; 230, 260, and Graytone Scene of fig. 11),
wherein each of the first and second sets of primitives comprises a respective first-level primitive and a respective second-level primitive (Graytone Scene of the image 220 and Graytone Scene of the image 230 of fig. 11); 
generate a combined data set based on the first set of primitives and the second set of primitives (280 of fig. 11; Col. 23, lines 45-47, raw images 210, 220, 230 can be combined with primitives 270 and applied to system 280 to generate the result 290); and 
determine a plurality of features of the object based on the combined data set (290 of fig. 11).
Regarding claim 2, Hsu further teaches the integrated imaging system of claim 1, wherein the sensor device comprises a spatial phase imaging sensor configured to generate the first and second sets of data (210 and 220 of fig. 11).
Regarding claim 3, Hsu further teaches the integrated imaging system of claim 1, wherein the sensor device comprises: 
a spatial phase imaging sensor configured to generate the first set of data (220 of fig. 11); and 
one or more second sensors configured to generate the second set of data (230 of fig. 11).
Regarding claim 4, Hsu further teaches the integrated imaging system of claim 3, wherein the second sensor comprises another spatial phase imaging sensor, a Kinect sensor, a light detection and ranging sensor, an infrared sensor, a spectral sensor, an X-Ray sensor, a laser scanner, a monochrome sensor, a color sensor, a shape from motion sensor, a stereo sensor, a depth sensor, a sonar sensor, a radar sensor, a time-of-flight sensor, a plenoptic sensor, an acoustic sensor, a structured light sensor, a rangefinder, a focus sensor, or a combination thereof (210, 220, and 230 of fig. 11; Col. 12, lines 45-49).
Regarding claim 6, Hsu further teaches the integrated imaging system of claim 1, wherein the plurality of features comprises a three-dimensional model or image of the object (Col. 11, lines 5-10) , a frequency distribution of electromagnetic radiation emanating from the object (Col. 20, lines 16-31), angles of one or more surfaces of the object, surface normal vectors associated with the one or more surfaces of the object, an identification of a material of the object, interior volume features of the object, gradients of the object, or a combination thereof (290 of fig. 11).
Regarding claim 16, Hsu further teaches the method of claim 15, wherein determining the plurality of features of the object comprises a time-series analysis of the combined data set over different instances of time (290 of fig. 11).
Regarding claim 17, Hsu further teaches the method of claim 16, wherein the plurality of features comprises a surface flow, a velocity, an acceleration, a stress on a surface of the object, a strain on a surface of the object, or a combination thereof (fig. 9).
Regarding claim 18, Hsu further teaches the method of claim 17, wherein determining the plurality of features of the object comprises an examination of pixels of the object in a single frame or across frames as clusters of primitives or attributes (Col. 12, lines 15-45).
Regarding claim 19, Hsu further teaches the method of claim 15, further comprising training one or more artificial intelligence routines based on the plurality of features of the object (Col. 6, lines 49-53, Col. 7, lines 43-49).
Regarding claim 20, Hsu further teaches the method of claim 19, wherein the plurality of features comprises one or more simple surface normals of the object, surface angles of the object, a polarization image of the object, color and spectral information associated with a shape of the object, angle invariant clusters of the object, slope vectors at a pixel of the object, a pixel surface orientation of the object, shape information of the object, or a combination thereof (Col. 10, lines 13-18), and wherein the one or more artificial intelligence routines are configured to learn a lighting, shape, shape texture, color, diffuse material, temperature, or combinations thereof of the object based on the plurality of features (Col. 12, lines 19-50).
Regarding claim 21, Hsu further teaches the method of claim 19, wherein the plurality of features of the object form a synthetic data set or existing data (fig. 1, a synthetic aperture radar (SAR), original (input) scene, Col. 12, lines 45-50, data sets); and wherein the one or more artificial intelligence routines are autonomously trained on one or more of the synthetic data set or the existing data(Col. 6, lines 49-53, Col. 7, lines 43-49).

Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataraman et al. (US 20170006233 A1)
Regarding claim 25, Venkataraman discloses an integrated wafer-level sensor (figs. 2A and 4), comprising: 
a sensor wafer (230 and 240 of fig. 2A) comprising a plurality of sensor devices (fig. 2A); 
an optics wafer (210 of fig. 2A) disposed over a first surface of the sensor wafer, the optics wafer comprising a plurality of focusing elements (220 of fig. 2A), 
each focusing element disposed over a respective one of the plurality of sensor devices (240 of fig. 2A); and 
a controller wafer ([0037-0038], 440 of fig. 4) disposed at a second surface of the sensor wafer, the controller wafer comprising a plurality of processors (420 of fig. 4), 
each processor ([0064]) configured to control operation of a respective sensor device (410 of fig. 4) and its respective focusing element (220 of fig. 2A).
Regarding claim 26, Venkataraman the integrated wafer-level sensor of claim 25, wherein the integrated wafer-level sensor is configured to operate as a single integrated imaging system (fig. 2A).
Regarding claim 27, Venkataraman further teaches the integrated wafer-level sensor of claim 25, wherein the integrated wafer-level sensor is configured to operate as a plurality of imaging arrays (240 of fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6741744 B1) in view of Espersen et al. (US 20150350569 A1). 
Regarding claim 7, Hsu teaches the integrated imaging system of claim 1 and wherein at least one of the first set of attributes or the second set of attributes (220 and 230 of fig. 11).
Hsu does not teach an orientation of electromagnetic radiation emitted by, reflected off, or transmitted through the object.
Espersen teaches an orientation of electromagnetic radiation emitted by, reflected off, or transmitted through the object ([0048]).
Taking the teaching of Hsu and Espersen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic radiation of Espersen into the system of Hsu to provide increased precision when the system is capturing images.
Regarding claim 8, Hsu modified by Espersen teaches the integrated imaging system of claim 7, Espersen further teaches wherein the electromagnetic radiation is an incoherent illumination, an active illumination, a passive illumination ([0048]).
Regarding claim 9, Hsu modified by Espersen teaches the integrated imaging system of claim 7, Espersen further teaches wherein the electromagnetic radiation encompasses all bands of the electromagnetic spectrum ([0028-0030]).
Regarding claim 10, Hsu modified by Espersen teaches the integrated imaging system of claim 7, Espersen further teaches wherein the orientation of electromagnetic radiation comprises the orientation of an electric field of the electromagnetic radiation ([0048]).
Regarding claim 11, Hsu modified by Espersen teaches the integrated imaging system of claim 7, Espersen further teaches wherein the orientation of electromagnetic radiation comprises the orientation of a magnetic field of the electromagnetic radiation ([0048]).
Regarding claim 13, Hsu teaches the integrated imaging system of claim 1, 
Hsu odes not teach wherein the sensor device comprises an electromagnetic detector comprising an orientation-sensing pixel sensitive to orientations of electromagnetic radiation emitted by, reflected off, or transmitted through the object, the orientation-sensing pixel comprising a plurality of regular or irregularly arranged sub- pixels.
Espersen teaches an electromagnetic detector (fig. 3) comprising an orientation-sensing pixel sensitive to orientations of electromagnetic radiation emitted by, reflected off, or transmitted through the object ([0053 and 0054]), the orientation-sensing pixel comprising a plurality of regular or irregularly arranged sub-pixels (108 and 110 of fig. 3).
Taking the teaching of Hsu and Espersen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic detector of Espersen into the system of Hsu to reduce image quality degradation.
Regarding claim 24, Hsu teaches the method of claim 15, Hsu further teaches wherein the first set of primitives, the second set of primitives, and the combined data set are generated in real-time (fig. 11).
Hsu does not teach as the object is illuminated by an electromagnetic radiation.
	Espersen teaches as the object is illuminated by an electromagnetic radiation ([0048]).
Taking the teaching of Hsu and Espersen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic detector of Espersen into the system of Hsu to reduce image quality degradation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6741744 B1) in view of Venkataraman et al. (US 20170006233 A1)
Regarding clam 12, Hsu teaches the integrated imaging system of claim 1, 
Hsu does not teach wherein the sensor device is disposed on an imaging wafer, and wherein the one or more processors are disposed on a second wafer attached to a back surface of the imaging wafer.
Venkataraman teaches wherein the sensor device is disposed on an imaging wafer ([0054], fig. 2A, 410 of fig. 4), and wherein the one or more processors are disposed on a second wafer attached to a back surface of the imaging wafer (420 of fig. 4).
Taking the teaching of Hsu and Venkataraman together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging wafer with the processor of Venkataraman into the system of Hsu to improve the overall visibility of objects in the fused image.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6741744 B1) in view of Espersen et al. (US 20150350569 A1) as applied to claim 13, and further in view of Ohba et al. (US 20190213739 A1).
Regarding claim 14, Hsu modified by Espersen teaches the integrated imaging system of claim 13. Espersen further teach wherein the electromagnetic detector comprises an array configured to be selective to the orientations of the electromagnetic radiation ([0050]).
However, Hsu modified by Espersen does not teach the electromagnetic detector comprises a polarizing array.
	Ohba teaches the electromagnetic detector comprises a polarizing array (120 of fig. 2).
	Taking the teaching of Hsu and Espersen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing array of Ohba into the combination of Hsu and Espersen to provide a system capable of acquiring a state of a target object efficiently and accurately using a captured image.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 6741744 B1) in view of Motoyama et al. (US 20200231176 A1)
Regarding claim 22, Hsu teaches the method of claim 15, 
Hsu does not teach wherein the plurality of features comprises a three-dimensional distribution of surface normal vectors of the object, and 
wherein the one or more processors are configured to: 
determine a relationship among the surface normal vectors that is invariant to an orientation in a physical world frame; and 
track a shape or motion of the object based on the relationship among the surface normal vectors.
Motoyama teaches wherein the plurality of features comprises a three-dimensional distribution of surface normal vectors of the object (arrows of fig. 6, [0126] arrows indicating normal directions, [0117])and 304
wherein the one or more processors (304 of fig. 5) are configured to: 
determine a relationship among the surface normal vectors that is invariant to an orientation in a physical world frame (arrows of fig. 6); and 
track a shape or motion of the object based on the relationship among the surface normal vectors (141 of figs. 4 and 5, [0085], 344 of fig. 6).
	Taking the teaching of Hsu and Motoyama together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging wafer with the normal vectors calculation of Motoyama into the system of Hsu to detect an obstacle with high accuracy and it thus becomes possible to generate a high accuracy environment map by the environment mapping process for emergency events such as collision, a minor accident, entry to a danger zone, an abnormality of the driver, and an abnormality of the moving body.
Regarding claim 23, Hsu modified by Motoyama teaches the method of claim 22, Motoyama further teaches wherein the relationship among the surface normal vectors comprises at least one of: 
a clustering of similar angle data; 
a change in a direction of the surface normal vectors across a surface of the object ([0019]); or 
a rate of the change in the direction of the surface normal vectors across the surface of the object (fig. 6).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose wherein generating the combined data set based on the first set of primitives and the second set of primitives comprises: transforming the second set of primitives to a coordinate system of the spatial phase imaging sensor; pruning occluded and non-projected points from the transformed second set of primitives; generating a smooth surface based on the pruned and transformed second set of primitives; performing a hemisphere correction on the first set of primitives based on the smooth surface; and combining low spatial frequency components from the smooth surface to the corrected first set of primitives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kovtun et al. (US 20200054398 A1) discloses Systems, Methods, And Media For Presenting Medical Imaging Data In An Interactive Virtual Reality Environment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425